Citation Nr: 0007608	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  96-07 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a skin disorder, 
including based on exposure to Agent Orange in service.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel





INTRODUCTION

The veteran had active military service from November 1965 to 
August 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for PTSD, and a skin disorder, including based on 
exposure to Agent Orange in service.  

In May 1997, the Board remanded the case to the RO for 
further development.  The Board is satisfied that the 
requested development has been accomplished and will address 
the merits of the veteran's claims in this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran served in the Republic of Vietnam during the 
Vietnam era, but he has not been diagnosed with an Agent 
Orange presumptive disease; hence, exposure to Agent Orange 
in service may not be presumed by law.  

3.  The veteran has been diagnosed with PTSD as a result of 
his service in Vietnam.  

4.  The record presents an approximate balance of positive 
and negative evidence as to whether the veteran was exposed 
to a stressor event in service sufficient to cause PTSD.  

5.  The veteran has not presented competent medical evidence 
that his currently diagnosed skin disorders either began in 
service or were caused by exposure to Agent Orange in 
service, and causation may not be presumed.  

6.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim of service connection for a skin disorder, including 
based on exposure to Agent Orange in service, is plausible 
under the law.  


CONCLUSIONS OF LAW

1.  Giving the veteran the benefit of the doubt, service 
connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1999).  

2.  The veteran has not submitted a well-grounded claim of 
service connection for a skin disorder, including based on 
exposure to Agent Orange in service.  38 U.S.C.A. § 5107 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Army records indicate that the veteran served in the Republic 
of Vietnam with the 2nd Platoon of the 172nd Aviation Company 
from April 1966 to July 1966; with the Headquarters and 
Headquarters Detachment of the 52nd Aviation Battalion from 
July 1966 to December 1966; and with the 119th Aviation 
Company from December 1966 to August 1967.  His Military 
Occupational Specialty (MOS) was listed as Cook.  His awards 
and decorations include the National Defense Service Medal 
and the Vietnam Service Medal.  

Service medical records do not indicate any complaints of, or 
treatment for, either a psychiatric disorder or a skin 
disorder.  Upon separation examination in August 1967, the 
veteran was found to be clinically normal.  


In a March 1995 submission to the RO regarding inservice 
stressors, the veteran described several occasions of 
receiving incoming fire at Camp Holloway, Pleiku, Vietnam, 
with "red alerts" several times a week.  In particular, he 
stated there had been an incident around New Years' of 1967, 
when the installation took a lot of hostile fire.  He also 
averred he had been pressed into duty "riding shotgun" on 
convoys through An Khe Pass, where sniper fire was very 
frequent.

In a December 1995 letter, Barry C. Yates, M.D., and Jo 
Weisbrod, M.A., L.P.C., reported that they had treated the 
veteran for PTSD with panic attacks since July 1995.  The 
veteran had related that he experienced severe feelings of 
depression, helplessness, apathy, and despair, and that these 
feelings were triggered by intrusive memories of his tour of 
duty in Vietnam.  He also reported feelings of paranoia as a 
result of his combat experiences.  Dr. Yates concluded that 
the veteran demonstrated symptoms of severe, chronic PTSD, 
and that he was socially and industrially disabled.  

VA outpatient records from the Mental Health Clinic, dated 
from March 1996 to June 1999, indicate that the veteran was 
seen on a regular basis for counseling.  The psychiatric 
diagnoses included:  PTSD; dysthymia; and generalized anxiety 
disorder.  VA outpatient records, dated in January 1999 and 
August 1999, indicate that the veteran was diagnosed with 
atopic dermatitis of both hands.  

At a VA psychiatric examination in April 1996, the veteran 
reported that, when he first arrived in Saigon, the city was 
under assault.  He recalled that two helicopters collided and 
he spent the night in a ditch.  His main duty was to serve as 
a cook, but he got in trouble and was sent on ration runs 
from Pleiku to Quan Loi.  During these trips, he was always 
under sniper fire.  On another occasion, he recalled that the 
enemy had come through the wire and were throwing bombs into 
the bunkers.  He indicated that, since his separation from 
service, he had been employed in 30 different jobs.  He said 
he did not work well with authority, and was teased by many 
of his fellow employees.  He felt a tremendous amount of 
rage, and wanted to kill people on several occasions.  At 
present, he complained that he had an explosive temper.  He 
took medication to calm himself down, but he still suffered 
from panic attacks, crying spells, and a general feeling of 
lethargy.  He reported that he had an exaggerated startle 
response and was often hypervigilant.  In addition, he 
experienced intrusive thoughts and flashbacks on a regular 
basis.  

Clinical evaluation revealed that the veteran was casually 
groomed, candid, and polite.  His gait and motor activity 
were normal.  His eye contact was alert.  Quality of speech 
was normal and relevant, and he was oriented to person, 
place, and time.  His memory was intact and his intellectual 
functioning was gauged to be within the average range.  His 
mood was dysphoric, and he was found to be depressed and 
anxious.  His affect was flat, and he admitted to suicidal 
and homicidal ideation in the past.  He denied psychotic 
symptoms, and his impulse control was found to be contained.  
His judgment and insight appeared to be fair.  The diagnosis 
was PTSD.  

In a May 1996 statement, the veteran related that, in January 
1967, he was assigned to the 119th assault helicopter unit at 
the 52nd Headquarters Detachment in Pleiku.  On one occasion 
in early January 1967, the enemy came through the wire and 
threw bombs into the bunkers.  There were approximately seven 
casualties.  During the period of time he served, the bases 
where he was stationed were subjected to frequent rocket 
attacks.  He also witnessed a helicopter being shot down, and 
a major was killed during the incident.  He also stated that 
he traveled in a convoy frequently, and was subjected to 
sniper attacks when they traveled through the An Khe Pass.  

In a July 1996 letter, Dr. Yates and Ms. Weisbrod noted that 
the veteran had been diagnosed with PTSD, and panic disorder 
with agoraphobia.  

Following the Board's remand decision of May 1997, the RO 
secured additional evidence, as follows.

In a June 1997 letter, Ms. Weisbrod related that the veteran 
continued to experience feelings of helplessness, apathy, and 
despair.  He became angry on a regular basis and had 
difficulty handling minor frustrations.  His diagnoses were 
PTSD, and panic disorder with agoraphobia.

Also in a June 1997 letter, Dr. Yates noted that his 
initially diagnostic impression of the veteran was that he 
had PTSD with panic attacks.  However, after treating him for 
two years, he also diagnosed him with dependent personality.  
Dr. Yates prescribed Prozac and Clonopin for his symptoms.  

In an undated letter, an adjustment counselor from the Vet 
Center in Princeton, West Virginia, reported that the veteran 
had been involved in individual and group therapy since 
January 1995.  He actively worked to control the symptoms of 
PTSD that he experienced, which included sleep disturbances, 
nightmares, depression, irritability, panic attacks, 
flashbacks, intrusive thoughts and suicidal ideation.  He was 
considered socially and industrially disabled.  Clinical 
records dated from January 1995, to July 1997, indicate that 
the veteran participated in counseling sessions for his PTSD.  

In a February 1998 letter, the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), related that an extract 
from an Operational Report - Lessons Learned, submitted by 
Headquarters, I Field Force Vietnam (IFFV), revealed that 
Pleiku was attacked by enemy mortars and infantry on January 
7, 1967.  Morning reports were not maintained by that 
organization.  

In an August 1998 statement, the veteran reiterated some of 
his claimed stressors.  He also noted that some of the other 
cooks he knew had been exposed to combat.  He was relieved of 
his duties on one occasion because he disobeyed a direct 
order from a colonel.  He was then assigned to ride shotgun 
on one of the helicopters to pick up supplies.  They were 
subjected to sniper fire.  On another occasion, a cook flew 
with a medical evacuation unit without any training.  

At a VA skin examination in September 1998, the veteran 
related that he developed a fungal infection on his hands and 
feet while serving in Vietnam.  Topical creams did not help 
and he was unable to take anti-fungal medication orally 
because of his liver dysfunction.  Clinical evaluation 
revealed areas of scalp dermatitis on the palmar surface of 
his hands and on the plantar surface of his feet.  The 
toenails and thumb nails were deformed, and discolored with 
sub-fungal debris.  There was a scaly exfoliation on the 
crown of his scalp.  The diagnoses were:  tinea manuum; tinea 
pedis; onychomycosis; and seborrheic dermatitis of the scalp.  
The examiner stated that the tinea manuum, tinea pedis, and 
onychomycosis were related to service because of the date of 
onset.  None of the conditions was related to Agent Orange 
exposure.  

Upon VA psychiatric examination in October 1998, the veteran 
complained of memory and concentration problems, insomnia, 
and nightmares, as well as anxiety and panic attacks.  
Clinical evaluation revealed that he was neat, tidy, and 
cooperative.  He spoke clearly, audibly and rationally; 
however, his speech was labile and dysphoric.  He was 
oriented to time, place, date, and person.  His mood was 
angry and agitated.  He was able to recall the last three 
presidents, but had difficulty doing serial sevens.  His 
attention and concentration were poor.  Abstract thinking, 
insight, judgment, and problem solving abilities were also 
poor.  He was guarded and suspicious.  He recalled some of 
his Vietnam experiences and expressed his guilt in being a 
survivor.  The examiner noted that the veteran's claims file 
was not available to him for review.  The diagnoses were:  
moderate to moderately severe major depression, with paranoid 
ideation and panic attacks; PTSD; alcohol abuse in remission; 
and adjustment disorder, with anxious and depressed mood 
secondary to situational factors and physical illness.  His 
Global Assessment of Functioning (GAF) score was 55 to 60.  

At a subsequent VA psychiatric examination in April 1999, the 
examiner noted that he was reexamining the veteran, and that 
he reviewed the claims folder prior to the current 
examination.  The veteran complained of depression, anxiety, 
agitation, and mood swings.  He was constantly angry, 
isolated, and experienced nightmares.  Clinical evaluation 
was consistent with findings from the previous examination.  
The diagnoses were:  moderate PTSD; moderate to moderately 
severe major depression, with explosive behavior; alcoholism, 
in remission; and adjustment disorder with anxious and 
depressed mood, secondary to physical illness and situational 
factors.  The examiner recommended that the veteran continue 
with outpatient psychiatric treatment.  

The National Archives provided copies of records from the 
Department of the Army which detailed the actions of the 52nd 
Combat Aviation Battalion.  In an After Action Report, dated 
in November 1966, it was noted that the 52nd Combat Aviation 
Battalion was involved in Operation Paul Revere from August 
1, 1966, to August 31, 1966.  A summary of events for the 
period 1-4 August 1966 indicated that the 52nd Aviation 
Battalion also supported Operation Paul Revere II with 
aircraft from the 119th, 155th, and 170th Aviation Companies.  
A helicopter from the 119th crashed as a result of suspected 
enemy ground fire.  The aircraft was totally destroyed; 
however, there were no injuries to the crew or passengers.  
In total for the period, there was one combat loss, and 16 
medical evacuations.  

An After Action Report, dated in January 1967, provided a 
summary of events for the period 1-4 November 1966.  During 
that time, the 52nd Combat Aviation Battalion continued to 
support Operation Paul Revere with aircraft from the 117th, 
119th, 155th, 170th, and 179th Aviation Companies.  The units 
conducted five air-land assaults, two extractions, and 
numerous re-supply and command control missions.  On November 
4, 1966, the ground units made contact with an enemy force.  
During a medical evacuation, a CH-47 from the 179th was hit 
with 14 rounds of enemy ground fire, wounding two crewmen.  
Damage to the craft was light.  

An After Action Report, dated in February 1967, detailed 
events regarding actions of the 52nd Combat Aviation 
Battalion during Operation Sam Houston, from January 1, 1967, 
to January 31, 1967.  A summary of events for the period 1-6 
January 1967 reported that the 52nd supported the 4th Infantry 
Division with aircraft from the 155th, 170th Assault 
Helicopter Companies, and the 179th Assault Support 
Helicopter Company.  The 119th Assault Helicopter Company 
supported the operation during the period 1-2 January, 1967.  
On January 2, 1967, a UH-1D crashed on approach to the 
landing zone.  One ARVN soldier was killed as a result of the 
crash.  A summary of events for the period 7-12 January 1967 
related that Camp Holloway came under heavy mortar attack on 
January 7, 1967, at 0135 hours.  During the attack, 32 
aircraft were damaged.  No casualties were noted.  


II.  Analysis

The threshold question in this case must be whether the 
veteran has presented well-grounded claims.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  If he has not, the claims must fail and there is no 
further duty to assist in their development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  That decision 
upheld an earlier decision of the United States Court of 
Appeals for Veterans Claims which made clear that it would be 
error for the Board to proceed to the merits of a claim which 
is not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  
See also Morton v. West, 12 Vet.App. 477, 480 (1999) (noting 
that the Federal Circuit, in Epps v. Gober, supra, "rejected 
the appellant's argument that the Secretary's duty to assist 
is not conditional upon the submission of a well-grounded 
claim").  See also Schroeder v. West, 12 Vet.App. 184 (1999) 
(en banc order).  

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet.App. 19 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions.  
Therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well grounded.  See, e.g., Voerth v. West, 13 Vet.App. 
117, 120 (1999) ("Unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim."); Bostain v. West, 
11 Vet.App. 124, 127 (1998); Heuer v. Brown, 7 Vet.App. 379 
(1995); Magana v. Brown, 7 Vet.App. 224 (1994); Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet.App. 492, 495 (1992).  

If the Board finds that a claim for service connection is 
well grounded, i.e., that it is "plausible" under the law, 
that finding does not dispose of the issue.  The Board must 
then review the claim on its merits, account for the evidence 
which it finds to be persuasive and unpersuasive, and provide 
reasoned analysis for accepting or rejecting evidence 
submitted by and on behalf of the claimant.  Gilbert, supra.  
Once a claim is well grounded, the presumption that opinions 
of physicians in favor of the claim are entitled to full 
weight no longer applies, and it is the task of the Board to 
assess the credibility and probative value of the evidence 
and render its decision.  See Evans v. West, 12 Vet.App. 22, 
30 (1998).

For the Board to deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet.App. 518 (1996), citing Gilbert, at 54.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).  

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service or 
active duty for training.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  To establish a showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  See also Rose v. West, 11 
Vet.App. 169 (1998); Savage v. Gober, 10 Vet.App. 488, 495-98 
(1997).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

A.  PTSD

In order for a claim for PTSD to be well grounded, the 
veteran must submit medical evidence of a current disability, 
lay evidence (presumed to be credible at this stage of the 
claim) of an in-service stressor, and medical evidence of a 
nexus between service and the current PTSD disability.  Cohen 
v. Brown, 10 Vet.App. 128 (1997).  However, once a PTSD claim 
has been determined to be well grounded, that does not 
necessarily mean the claim will be granted.  The Court of 
Appeals for Veterans Claims has emphasized that -

even though . . . the appellant has presented a 
well-grounded claim for service connection for 
PTSD, "eligibility for a PTSD service-connection 
award requires" more; specifically, "(1) [a] 
current, clear medical diagnosis of PTSD . . . ; 
(2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor."

Gaines v. West, 11 Vet.App. 353, 357 (1998), citing Cohen, 
supra, and Suozzi v. Brown, 10 Vet.App. 307 (1997) (emphasis 
in original).  

At the time the veteran initiated his claim for service 
connection for PTSD, 38 C.F.R. § 3.304(f) (1996), the 
applicable regulation, provided, in pertinent part:  

Service connection for post-traumatic stress 
disorder requires medical evidence establishing a 
clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service 
stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service 
stressor.  If the claimed stressor is related to 
combat, service department evidence that the 
veteran engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be 
accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed 
in-service stressor.

That regulation was amended, and now provides, in pertinent 
part:

Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this 
chapter; a link, established by medical evidence, 
between current symptoms and an in-service 
stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the 
evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear 
and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of 
the claimed in-service stressor.

64 Fed. Reg. 32,807 (Jun. 18, 1999), now codified at 
38 C.F.R. § 3.304(f) (1999).  That amendment implemented the 
Cohen decision, which held that 38 C.F.R. § 3.304(f) did not 
adequately reflect the law expressed in the governing 
statute, 38 U.S.C.A. § 1154(b).  The effective date of the 
amendment is March 7, 1997, the date the Cohen decision was 
issued by the Court.  

When regulations are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the regulation most favorable thereto.  See Fischer v. 
West, 11 Vet.App. 121, 123 (1998), quoting Karnas v. 
Derwinski, 1 Vet.App. 308, 312-313 (1991).  

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet.App. 389 (1996); Dizoglio v. 
Brown, 9 Vet.App. 163 (1996); West v. Brown, 7 Vet.App. 70, 
76 (1994).  Furthermore, service department records must 
support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 
Vet.App. 283 (1994).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet.App. 190 (1991), aff'd on reconsideration, 1 
Vet.App. 406 (1991); Wilson v. Derwinski, 2 Vet.App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  


Initially, the Board finds that the veteran's claim for 
service connection for PTSD is well grounded.  The evidence 
reflects that he served in Vietnam.  In a statement provided 
in May 1996, he recalled several stressor events during his 
tour of duty in Vietnam.  Finally, both private and VA 
medical personnel have diagnosed the veteran with PTSD, due 
to his experiences during service in Vietnam.  Since there is 
medical evidence of the claimed disability, evidence of an 
in-service stressor (i.e., the veteran's accounts, which are 
presumed credible at this stage), and medical evidence of a 
nexus between the veteran's service and PTSD, he has 
submitted a well-grounded claim of service connection for 
PTSD.  

As noted above, the establishment of a "plausible" claim 
does not dispose of the issue.  The Board must now review 
this aspect of the veteran's claim on its merits and account 
for the evidence which it finds to be persuasive and 
unpersuasive and provide reasoned analysis for rejecting 
evidence submitted by or on behalf of the claimant.  See 
Gilbert, supra.  

Moving ahead to consideration on the merits, we note the 
record does not indicate that the veteran actually served in 
combat.  He was not awarded the Purple Heart, the Combat 
Infantryman Badge, or a similar combat citation.  
Furthermore, his MOS was listed as cook.  However, the 
veteran has related several stressor events in Vietnam, and 
the records provided by USASCRUR and the National Archives 
tend to support, to some degree, the events he described, 
particularly the occurrence of the mortar attack on Camp 
Holloway in early January 1967.  More important, although it 
would be impossible to determine the veteran's exact location 
during the events in question, the historical military 
records support a finding that the veteran was, at a minimum, 
stationed in an area that was close to, and closely 
supporting, combat operations.

The record on appeal is replete with diagnoses of PTSD, by VA 
examiners, VA health care providers, and private providers.  
Complicating this matter is that there are a number of other 
diagnoses indicating mental disorders, such as dysthymia, 
generalized anxiety disorder, major depression, panic 
disorder with agoraphobia, dependent personality, adjustment 
disorder, alcohol abuse, etc.  It is clear that the RO has 
made a laudable effort to develop the record as fully as 
possible, and our task is to determine whether the record 
supports a conclusion that PTSD exists and is related to 
service.

In a case such as this, we must depend upon the medical 
professionals to confirm whether, in fact, PTSD is a viable 
diagnosis, in the face of all the veteran's other problems.  
As the Court has indicated, we are bound by a physician's 
opinion as to whether the stressors in a given case comport 
with the requirements for service connection of PTSD under 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., of the American Psychiatric Association (DSM IV):

[A] clear (that is, unequivocal) PTSD diagnosis by 
a mental-health professional must be presumed 
(unless evidence shows to the contrary) to have 
been made in accordance with the applicable DSM 
criteria as to both the adequacy of the 
symptomatology and the sufficiency of the 
stressor. Mental health professionals are experts 
and are presumed to know the DSM requirements 
applicable to their practice and to have taken 
them into account in providing a PTSD diagnosis. . 
. .

In view of the subjective nature of the DSM-IV 
criteria for assessing the sufficiency of a PTSD 
stressor, the question of the sufficiency of the 
asserted stressors, in terms of DSM-IV's two 
requirements, is a medical question requiring 
examination and assessment of the veteran by a 
mental-health professional.  See West (Carleton) 
v. Brown, 7 Vet.App. 70, 79 (1994) (noting that 
"a significant diagnostic feature of PTSD 
requires that the sufficiency of the stressor be 
clinically established").

Cohen v. Brown, supra, 10 Vet.App. at 140, 142.


When, after consideration of all the evidence, a reasonable 
doubt arises regarding a determinative issue, such doubt 
shall be resolved in favor of the claimant.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  Having reviewed the evidence in 
this case, the Board concludes that its unique facts warrant 
the application of the reasonable doubt doctrine.  Granting 
the appellant every benefit of the doubt, the Board finds 
that the appellant's claimed stressors actually occurred.  
See 38 C.F.R. § 3.102, Cohen, Moreau, supra.  Finally, as 
discussed above, it is clearly shown that the veteran has 
been diagnosed with PTSD as a result of his military service 
in Vietnam.  Accordingly, service connection for PTSD is 
warranted.  See 38 C.F.R. § 3.304(f).  

We recognize that the Social Security Administration (SSA) 
has found the veteran to be disabled from employment.  Such 
SSA determinations are not concerned with the distinction 
between service-connected and non-service-connected 
disability.  In evaluating PTSD under the Rating Schedule, it 
will be the responsibility of the RO, based upon specific 
findings provided by examining physicians, to ascertain the 
degree to which PTSD, as distinguished from any other 
psychiatric disorders shown to be present, impairs the 
veteran's ability to work.

B.  Skin Disorder

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113, 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (1999).  


A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  However, 
in a recent decision, the Court stated that "neither the 
statutory nor the regulatory presumption will satisfy the 
incurrence element of Caluza where the veteran has not 
developed a condition enumerated in either 38 U.S.C.A. 
§ 1116(a) or 38 C.F.R. § 3.309(e)."  McCartt v. West, 12 
Vet.App. 164, 168 (1999).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232-
59,243 (Nov. 2, 1999).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 
supra, 9 Vet.App. at 44.  See Brock v. Brown, 10 
Vet.App. 155, 160-61 (1997).  Thus, the presumption is not 
the sole method for showing causation.  However, as noted 
above, where the issue involves a question of medical 
diagnosis or causation as presented here, medical evidence 
which indicates that the claim is plausible is required to 
set forth a well-grounded claim.  Grottveit, supra.  


Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not satisfy the competent medical 
evidence requirement set forth in Grottveit v. Brown, 
5 Vet.App. 91, 93 (1995).  Dolan v. Brown, 9 Vet.App. 358, 
363 (1996).  See also LeShore v. Brown, 8 Vet.App. 406, 409 
(1995); Reonal v. Brown, 5 Vet.App. 458, 461 (1993); 
Elkins v. Brown, 5 Vet.App. 474, 478 (1993).
Upon careful review of the evidentiary record, the Board 
finds it is clear that the veteran served in Vietnam, and 
that he has a current diagnosis of various skin disorders.  
However, none of the diagnosed skin disorders is one of the 
presumptive diseases listed in either 38 U.S.C.A § 1116(a) or 
38 C.F.R. § 3.309(e), and it would not be considered an 
acneform disease consistent with chloracne.  Accordingly, 
under the law, the veteran is not entitled to a presumption 
that his currently diagnosed skin disorders are etiologically 
related to exposure to herbicide agents used in Vietnam.  See 
McCartt, supra.  

Since the veteran was not diagnosed with a disease listed at 
38 C.F.R. § 3.309(e), he is also not entitled to the 
presumption of exposure to herbicide agents in service, 
provided in 38 C.F.R. § 3.307(a)(6)(iii).  See McCartt, 
supra.  In this regard, the Board notes that VA's 
Adjudication Procedure Manual, M21-1, at Part VI, para. 
7.20b, previously contained a more liberal interpretation of 
the presumption of exposure, stating that "unless there is 
affirmative evidence to the contrary, a veteran who served on 
active duty in the Republic of Vietnam during the Vietnam era 
is presumed to have been exposed to a herbicide agent."  
However, this provision was revised on April 5, 1999, and is 
now in accordance with the McCartt decision.  Hence, in the 
present case, exposure to Agent Orange may not be presumed.  

Even assuming exposure to Agent Orange, the Board finds that 
the veteran has not submitted a well-grounded claim on this 
basis because he has not provided a medical statement which 
relates his currently diagnosed skin disorders to exposure to 
Agent Orange in service.  In fact, upon VA examination in 
September 1998, the examiner explicitly stated that they were 
not related to Agent Orange exposure.  


Finally, the Board also finds that the veteran has not 
submitted a well-grounded claim for service connection for a 
skin disorder on a direct basis.  Service medical records do 
not document any treatment for skin conditions, and, upon 
separation examination in August 1967, the veteran's skin was 
found to be clinically normal.  Upon VA examination in 
September 1998, the veteran related that he developed a 
fungal infection on his hands and feet while serving in 
Vietnam, and the examiner concluded that the currently 
diagnosed tinea manuum, tinea pedis, and onychomycosis, were 
manifested in service because of the date of onset.  However, 
there are no medical records documenting treatment for the 
currently claimed conditions from the time of the veteran's 
discharge from service to the present.  Hence, continuity of 
symptomatology has not been demonstrated.  See 38 C.F.R. 
§ 3.303(b); Rose, Savage, supra.  Furthermore, the VA 
examiner's bare conclusion that the veteran's currently 
diagnosed skin disorders were related to service based on the 
date of onset is not sufficient to establish the required 
medical nexus because the statement was made based solely on 
the veteran's allegation that he developed a fungal infection 
in service.  There are no contemporary clinical records to 
support that assertion, and the veteran is not competent to 
render a diagnosis of a fungal infection in service.  See 
King, supra.  Therefore, the Board finds the medical 
statement to be insufficient to well ground the veteran's 
claim.  See Dolan, LeShore, Reonal, Elkins, supra.  

While the Board does not doubt the sincerity of the veteran's 
contention that his currently diagnosed skin disorders either 
began in service, or were caused by exposure to Agent Orange, 
we note that he has not met his burden of presenting evidence 
of a well-grounded claim merely by presenting his own 
assertions, or those of his representative on his behalf, 
however strongly they may be felt because, as lay persons, 
they are not competent to offer medical opinions.  See 
Bostain v. West, 11 Vet.App. 124, 127 (1998).  See also 
Carbino v. Gober, 10 Vet.App. 507, 510 (1997), aff'd sub nom. 
Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Accordingly, service connection for a skin disorder must be 
denied.  


ORDER

Service connection for PTSD is granted.  

Service connection for a skin disorder, including due to 
exposure to Agent Orange in service, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

